DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendments filed on 07/01/2022 have been entered. Claims 27, 39 and 43  are amended. Claims 1-9, 17-21, 27-31, 39-43, 49 are pending.
 
3.	Claims 1-9, 17-21, and 49 are allowed.

4.	The following is an examiner’s statement of reasons for allowance for claims 1-9, 17-21, and 49:  
5.    Applicants invention is drawn to a method of receiving pre-configuration information for one or more reference signal transmissions, performing, measurements on one or more reference signals based, on the pre-configuration information during first DRX  ON duration and, transmitting a measurement report corresponding to the measurements if a trigger frame has been received second DRX on duration. 

The Applicants independent claim 1 recites a method of wireless communication by a user equipment (UE), comprising: receiving pre-configuration information for one or more reference signal transmissions; 
performing, at a first time during an ON duration of a discontinuous reception (DRX) cycle, measurements on one or more reference signals based, at least in part, on the pre- configuration information; 
determining if, at a second time during the ON duration after the first time, a trigger frame corresponding to the one or more reference signal transmissions has been received, wherein the trigger frame includes information for triggering the UE to perform the measurements on the one or more reference signals; 
and transmitting a measurement report corresponding to the measurements if the trigger frame has been received.
Regarding independent claims 1, 17 and 21 prior art Guo et al. [US 20180343653 A1] discloses in para [0191]  a first CSI-RS resource is configured to a UE and a first TCI state can be configured for a first CSI-RS resource by high layer signaling. When a first CSI-RS resource is triggered, the UE can be requested to assume to use a first TCI state as the QCL configuration to receive and measure the transmission of a first CSI-RS resource. When a first CSI-RS resource is triggered and a second TCI state is signaled by the triggering message, the UE can be requested to apply the QCL indication contained in a second TCI state to receive and measure  the transmission of a first CSI-RS resource.
And prior art Lim et al   [US 20190281546 A1]  [0135] Fig. 10, The base station may similarly identify the timing (for example, a time ‘y’) of the first periodic CSI-RS to be transmitted by the base station during the on-duration (1006). The base station may determine whether the aforementioned CSI report corresponds to the aforementioned CSI-RS by evaluating the relative positions of time x and time y with respect to a specified time period, e.g. TH1, by which transmission of the CSI-RS may be expected to precede transmission of the corresponding CSI report, (1008). If the determination indicates that timing of the transmission of the scheduled periodic CSI-RS corresponding to the CSI report (the point in time that precedes the transmission time x of the CSI report by the specified time period, e.g. TH1) falls outside the on-duration of the UE (“Yes” at 1008), the base station may assign and transmit an aperiodic CSI-RS to the UE at a point in time (‘x-TH2’) that coincides with (falls within) the on-duration of the UE (1010). 

However, combination of prior art of records Gu and Lim  does not disclose 
 performing, at a first time during an ON duration of a discontinuous reception (DRX) cycle, measurements on one or more reference signals based, at least in part, on the pre- configuration information; 
determining if, at a second time during the ON duration after the first time, a trigger frame corresponding to the one or more reference signal transmissions has been received,
Therefore, the claims, 1, 17 and 21are allowed for these above reasons. The respective dependent claims of independent claims 1  and  17 are also allowed. 
Response to Arguments

6.	Applicant’s argument, filed on 09/01/2020 regarding rejection of claims 1-22 has been fully considered and they are not persuasive.
The Applicant states in scanned page 11, “Applicant submits that Guo fails to teach or suggest "transmitting, to a user equipment (UE), pre-configuration information for one or more reference signal transmissions, wherein the pre-configuration information comprises a first transmission pre-configuration indicator (TCI) state for the one or more reference signal transmissions," "transmitting a trigger frame for the one or more reference signal transmissions, wherein the trigger frame includes a second TCI state, different from the first TCI state, for the one or more reference signal transmissions, and wherein the trigger frame includes information for triggering the UE to perform measurements on the one or more reference signals" and "receiving, in response to transmitting the trigger frame that includes the second TCI state, a measurement report including measurements for the one or more reference signal transmissions performed based on the first TCI state included in the pre-configuration information," as recited in claim 27 and similar features recited in claims 39 and 43. As such, Guo fails to cure the deficiencies of Babaei.
The Examiner respectfully disagrees.
Turning to instant specification [printed publication] , in para [0019] wherein the pre-configuration information comprises a first transmission pre-configuration indicator (TCI) state for the one or more reference signal transmissions, transmit a trigger frame for the one or more reference signal transmissions, wherein the trigger frame includes a second TCI state for the one or more reference signal transmissions, and receive a measurement report associated with the first TCI state for the one or more reference signal transmissions.
Examiner  submits that Guo discloses in para [0182] a second TCI state is configured with a first RS resource ID for spatial QCL purpose and the information element value indicating the spatial QCL of a first RS resource ID is referred to a non UE-group-based beam reporting.

And in para  [0184]  a first TCI can be configured with a first RS ID for spatial QCL, a second TCI state can be configured with a second RS ID for spatial QCL and a third TCI state can be configured with a first RS ID and a second RS ID for spatial QCL.

Also in para  [0191] a UE can be configured with one CSI-RS resource configured with one TCI state for the purpose of QCL configuration. 
A triggering message signal one TCI state when one CSI-RS resource is triggered to indicate the QCL configuration for the triggered CSI-RS resource transmission. 
In one example, a first CSI-RS resource is configured to a UE and a first TCI state can be configured for a first CSI-RS resource by high layer signaling. i.e., first TCI resource corresponds to first CSI-RS.
When a first CSI-RS resource is triggered, the UE can be requested to assume to use a first TCI state as the QCL configuration to receive and measure the transmission of a first CSI-RS resource.
 When a first CSI-RS resource is triggered and a second TCI state is signaled by the triggering message, i.e., trigger includes second TCI, the UE can be requested to apply the QCL indication contained in a second TCI state to receive and measure the transmission of a first CSI-RS resource i.e., first CSI-RS corresponds to first TCI.
Therefore, UE measure first CSI-RS, which corresponds to first TCI state, based on received second TCI state

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims, 27-31, 39-43  is/are rejected under 35 U.S.C. 103 as being unpatentable Babaei et al. (US Pub: 20190207737) hereinafter Babaei, provisional application: 62/612,132, date:12/19/2017,  and further in view of Guo et al. (US Pub: 20180343653) hereinafter Guo 
As to claim 27 Babaei teaches a method of wireless communication by a base station (BS), comprising: transmitting, to a user equipment (UE), pre-configuration information for one or more reference signal transmissions, (Babaei [0393] [0429] Fig. 29,  a base station  transmit, to a wireless device, one or RRC messages comprising configuration parameters, for each aperiodic CSI-RS resource associated with each CSI triggering  state) and wherein the trigger frame includes information for triggering the UE to perform measurements on the one or more reference signals; (Babaei [0393] Fig. 29, The base station may transmit, to the wireless device (e.g., at subframe n) a MAC CE and/or a DCI comprising an indication of an SP CSI reporting activation, wireless device may perform CSI measurement, for example, at subframe n+k, wireless device may transmit (e.g., during an SP-CSI RS transmission period) SP CSI reporting at subframe n+k+m, n+k+m+l, and/or n+k+m+2*l, n+k+m+3*l, etc., for example, with a periodicity of l subframes)
Babaei does not teach wherein the pre-configuration information comprises a first transmission configuration  indicator (TCI) state for the one or more reference signal transmissions; transmitting a trigger frame for the one or more reference signal transmissions, wherein the trigger frame includes a second TCI state, different from the first TCI state, for the one or more reference signal transmissions, and receiving, in response to transmitting the trigger frame that includes the second TCI state, a measurement report including measurements for the one or more reference signal transmissions performed based on the first TCI state included in the pre-configuration information.
Guo teaches wherein the pre-configuration information comprises a first transmission configuration  indicator (TCI) state for the one or more reference signal transmissions; ([0184]  a first TCI can be configured with a first RS ID for spatial QCL)
transmitting a trigger frame for the one or more reference signal transmissions, wherein the trigger frame includes a second TCI state, different from the first TCI state, for the one or more reference signal transmissions,  ([0182] a first TCI states is configured with a first RS resource ID for spatial QCL purpose and the information element value indicating the spatial QCL of a first RS resource ID is referred to a UE-group based beam reporting and a second TCI state is configured with a first RS resource ID for spatial QCL purpose and the information element value indicating the spatial QCL of a first RS resource ID is referred to a non UE-group-based beam reporting)
and receiving, in response to transmitting the trigger frame that includes the second TCI state, ([0182][0187]  a first TCI states is configured with a first RS resource and a second TCI state is configured with a first RS resource ID for spatial QCL purpose and the information element value indicating the spatial QCL of a first RS resource ID is referred to a non UE-group-based beam reporting; UE is configured to receive/measure  one or more CSI-RS resources in this set, the UE can be requested to use the QCL configuration indicated by that TCI state to receive and measure the transmission of one or more CSI-RS resources in that set for beam reporting and/or CSI reporting)
a measurement report including measurements for the one or more reference signal transmissions performed based on the first TCI state included in the pre-configuration information. ([0187] [0191] When a first CSI-RS resource is triggered, the UE can be requested to assume to use a first TCI state as the QCL configuration to receive and measure the transmission of a first CSI-RS resource and  when a first CSI-RS resource is triggered and a second TCI state is signaled by the triggering message, the UE can be requested to apply the QCL indication contained in a second TCI state to receive and measure the transmission of a first CSI-RS resource, i.e., first CSI-RS contained in  first TCI  ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Babaei with the teaching of Guo because Guo teaches that when a CSI-RS resource is transmitted, the UE can be requested to use the QCL configuration indicated by the associated TCI state allowing the UE to receive the transmission of a CSI-RS resource for beam reporting and/or CSI reporting.(Guo [0185])
Claims 39 and 43 are interpreted and rejected for the same reasons as set forth in claim 27.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei, Guo and further in view of Lim et al. (US Pub: 20190281546) hereinafter Lim, provisional application: 62/641,555, date: 03/12/2018
As to claim 28 the combination of Babaei and Guo   does not teach wherein the pre-configuration information is transmitted at a time prior to an ON duration of the UE in which the measurement report is received.
Lim teaches wherein the pre-configuration information is transmitted at a time prior to an ON duration of the UE in which the measurement report is received. (Lim [0131] Fig. 7, FIG. 7, which shows a periodic CSI-RS (at periodic CSI-RS occasion 1) 706 transmitted by the base station outside the on-duration 702 of the UE, with the UE scheduled to transmit a (corresponding) periodic CSI report (Periodic CSI report 1) 708 after having entered the on-duration period 702, prior to receiving a CSI-RS during that on-duration period)
an ON duration of the UE in which the measurement report is received. (GUO [0133] Fig. 8, the timing of the transmission of a current periodically transmitted CSI report transmitted by the UE coincides with an on-duration of the UE, e.g. when the UE is not in a sleep/low-power state but is in a C-DRX on-duration period ("Yes" at 854), the timing of the transmission of a preceding corresponding CSI-RS also coincides with the on-duration period ("Yes" at 856), then the UE may perform the necessary measurements based on the CSI-RS and transmit the CSI report to the base station (860)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Lim with the teaching of Babaei and Guo because Lim teaches that coordinating the transmission and reception of CSI-RSs and corresponding CSI reports by base station and UE would facilitate power savings in the UE while still transmitting up-to-date CSI reports to the base station. (Lim [0132])

As to claim 29 the combination of Babaei and Guo  specifically Babaei teaches, wherein the trigger frame is transmitted periodically, semi-persistently, or aperiodically (Babaei [0335[0340] a wireless device is triggered with aperiodic CSI reporting; an aperiodic transmission, a base station may transmit the configured CSI-RS resource in a dedicated time slot. In a multi-shot or semi-persistent (SP) transmission, a base station may transmit the configured CSI-RS resource within a configured period)

As to claim 30 the combination of Babaei and Guo specifically Babaei teaches, wherein the trigger frame is transmitted on a physical downlink control channel (PDCCH) or as a media access control element (MAC-CE) (Babaei [0391] Fig. 30, a base station may trigger a CSI reporting, for example, by transmitting am RRC message, a MAC CE, and/or a DCI) 
As to claim 31 the combination of Babaei and Guo specifically Babaei teaches, wherein the measurement report includes measurement information for one or more transmission beams associated with the one or more reference signals transmissions. (Babaei [0335] a wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS)
Claims 40, 41 and 42 are interpreted and rejected for the same reasons as set forth in claims 28, 29, and 31 respectively.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ATIQUE AHMED/Primary Examiner, Art Unit 2413